DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This communication is a second office action, final rejection on the merits. Claims 1-20, as originally filed, are currently pending and have been considered below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, 9-15, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brooks et al. (US 2014/0067121; hereinafter Brooks).
Regarding Claim 1:
Brooks discloses a system for safely operating robots in an environment, said system comprising: 
a set of heterogeneous input sensors configured to generate sensed data related to humans and robots operating within the environment (Brooks, Para. [0012], [0023], Brooks discloses a sensor system which includes sonar sensors and cameras for detecting persons within a detection zone around the robot (i.e. sonar and cameras are heterogeneous sensors); 
one or more safety systems configured to slow or stop the robots in the event of detecting a potential interaction with another robot or human (Brooks, Para. [0007], [0011], Brooks discloses a ; and 
at least one processor in communication with said input sensors (Brooks, Para [0024], Brooks discloses a processor in communication with the sensors), and configured to: 
determine a probability that a safety system will activate as a function of the sensed data (Brooks, Para. [0028], Fig. 3A, Brooks discloses an image based detection which identifies humans, and discriminates between various body parts, and tracks the human’s motion allowing the range near the robot to be determined and the amount of danger the person is in, with a 100% of activating the safety system when the person enters the a zone of danger); and 
generate an output signal to cause at least one of a notification to alert a human or a control command to alter planned movement of a robot (Brooks, Para. [0009], Brooks discloses a visual or audible alert is generated as a person enters the danger zone, and also alerts the person the robot operation is slowed-down).  
Regarding Claim 2:
Brooks discloses the system according to claim 1.
Brooks further teaches wherein said at least one processor, in being configured to determine a probability, is configured to: 
preprocess the sensed data by one or more of the input sensors to generated preprocessed sensed data (Brooks, Para. [0025], Brooks discloses a sensor-data-processing module which processes sensors readings such as motion occurring in the environment surrounding the robot before activating the safety system); 
extract features from the preprocessed sensed data so as to generate extracted feature data (Brooks, Para. [0025], Brooks discloses the sensor data is processed to calculate ranges for objects 
classify the extracted feature data to generate risk predictions indicative of a safety system activation (Brooks, Para. [0025], Brooks discloses the processed sensor data is used to determine if and when the human will enter the danger zone); and 
classify the risk predictions to generate an overall safety prediction that defines a probability of activation of a safety system in the area being monitored by said input sensors (Brooks, Para. [0025], Fig. 3A, Brooks discloses the processed sensor data is used to determine the proximity of the human and determine which zone the person is present in, for example the outer zone will cause the robot to slow and the inner zone will cause the robot to stop).  
Regarding Claim 3:
Brooks discloses the system according to claim 2.
Brooks further teaches wherein at least a portion of the input sensors include a processor configured to preprocess the sensed data (Brooks, Para. [0025], Brooks discloses the camera captures images to detect motion, and the environment surrounding the robot).  
Regarding Claim 4:
Brooks discloses the system according to claim 2.
Brooks further teaches wherein said processor is configured to pre-process the input data by utilizing a plurality of preprocessing modules, and wherein at least one of the preprocessing modules is different from other preprocessing modules (Brooks, Para. [0025], Brooks discloses a plurality of modules for processing sensor data, such as sensor-data processing module, speed control module, a collision-detection module, etc.), and the sensed data received by the at least one of the preprocessing modules is a different format from other sensed data receive by the other preprocessing modules (Brooks, Para. [0023], [0025], Brooks discloses the collision-detection module uses data from the force .  
Regarding Claim 7:
Brooks discloses the system according to claim 1.
Brooks further discloses wherein the heterogeneous input sensors include optical cameras (Brooks, Para. [0023], Brooks discloses the input sensors include optical range sensors, and one or more video cameras).  
Regarding Claim 9:
Brooks discloses the system according to claim 1.
Brooks further discloses wherein at least one input sensor of said set of heterogeneous input sensors is configured to preprocess the sensed data generated by the respective input sensor (Brooks, Para. [0025], Brooks discloses the camera captures images to detect motion, and the environment surrounding the robot).  
Regarding Claim 10:
Brooks discloses the system according to claim 9.
Brooks further discloses wherein said at least one input sensor is further configured to extract features from the preprocessed sensed data so as to generate extracted feature data (Brooks, Para. [0025], Brooks discloses the sensor data is processed to calculate ranges for objects detected, determine whether objects or persons are approaching the robot, and distinguish various body parts (i.e. extracted feature data)).  
Regarding Claim 11:
Brooks discloses the system according to claim 10.
Brooks further discloses wherein said at least one input sensor is further configured to classify the extracted feature data to generate risk predictions indicative of a safety system activation (Brooks, .  
Regarding Claim 12:
The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Regarding Claim 13:
The claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise.
Regarding Claim 14:
Brooks discloses the method according to claim 13.
Brooks further discloses further comprising sensing the sensed data and preprocessing the sensed data at an input sensor prior to communicating the preprocessed sensed data to have features extracted therefrom (Brooks, Para. [0025], Brooks discloses a sensor-data-processing module which processes sensors readings such as motion occurring in the environment surrounding the robot before determining if the motion is an object or human).  
Regarding Claim 15:
Brooks discloses the method according to claim 13.
Brooks further discloses further comprising pre-processing a first set of input data from a first input sensor different from pre-processing a second set of input data from a second input sensor (Brooks, Para. [0023], [0025], Brooks discloses the collision-detection module uses data from the force sensors embedded in the robot (second set of input data), and the image processing uses captured images from the video cameras (first set of input data)).  

Regarding Claim 18:
The claim recites analogous limitations to claim 7 above, and is therefore rejected on the same premise.
Regarding Claim 19:
Brooks discloses the method according to claim 12.
Brooks further discloses wherein generating an output signal includes generating an output signal that causes an audible and/or illumination signal to be generated in advance of the robot encountering the human (Brooks, Para. [0009], Brooks discloses a visual or audible alert is generated as a person enters the danger zone, and also alerts the person the robot operation is slowed-down).  
Regarding Claim 20:
Brooks discloses the method according to claim 12.
Brooks further discloses further comprising preprocessing, by an input sensor, the sensed data generated by the input sensor (Brooks, Para. [0025], Brooks discloses a sensor-data-processing module which processes sensors readings such as motion occurring in the environment surrounding the robot).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks in view of O’Sullivan et al. (US 2017/0190051; hereinafter O’Sullivan).
Regarding Claim 5:
Brooks discloses the system according to claim 2.
Brooks does not explicitly disclose wherein said at least one processor, in being configured to classify the risk predictions, is configured to execute a Naive Bayes classifier.
O’Sullivan, in the same field of endeavor of robotics, discloses wherein said at least one processor, in being configured to classify the risk predictions, is configured to execute a Naive Bayes classifier (O’Sullivan, Para. [0045], Fig. 5, O’Sullivan discloses a Bayes classifier is used to compute the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Brooks to execute a Naïve Bayes classifier as disclosed by O’Sullivan in order to compute the likelihood a human in a workspace will interfere with or block the robot motion through the workspace (O’Sullivan, Para. [0045]).
Regarding Claim 8:
Brooks discloses the system according to claim 1.
Brooks does not explicitly disclose wherein the robots include mobile robots inclusive of safety systems with sensors, and wherein the safety systems are configured to avoid collisions with other robots, humans, and objects by slowing or stopping the respective robots.
O’Sullivan, in the same field of endeavor of robotics, discloses wherein the robots include mobile robots inclusive of safety systems with sensors, and wherein the safety systems are configured to avoid collisions with other robots, humans, and objects by slowing or stopping the respective robots (O’Sullivan, Para. [0011-0015], O’Sullivan discloses mobile robots that move through an environment shared with humans, with the safety system configured to recognize humans in the robots path and provides safe and efficient navigation through a crowd of humans).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Brooks to include mobile robots to avoid collision along its path as disclosed by O’Sullivan in order to allow the robot to alter trajectory or travel path to avoid a blocking entity (O’Sullivan, Para. [0008-0009]).
Regarding Claim 16:
The claim recites analogous limitations to claim 5 above, and is therefore rejected on the same premise.
Claims 6, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks in view of Schuster (USP 10,325,485; hereinafter Schuster).
Regarding Claim 6:
Brooks discloses the system according to claim 2.
Brooks does not explicitly disclose further comprising a safety programmable logic controller (PLC) configured to generate a safety signal to alter operation of a robot, and wherein said at least one processor is in communication with said safety PLC, and configured to utilize the safety signal to classify the sensed data.
Schuster, in the same field of endeavor, discloses further comprising a safety programmable logic controller (PLC) configured to generate a safety signal to alter operation of a robot, and wherein said at least one processor is in communication with said safety PLC, and configured to utilize the safety signal to classify the sensed data (Schuster, Column 30, Line 64-Column 21, Line 8, Column 31, Lines 51-66, Schuster discloses a PLC is used in the system which determines future hazardous interactions are classified based on ranking and can include warning to a detected human entity, and altering the operation of the robot).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system as disclosed by Brooks in order to include the use of a programmable logic controller to generate a safety signal as disclosed by Schuster in order for the programmable logic controller to communicate to and control various other devices such as standard or safety rated I/O modules (Schuster, Column 32, Lines 1-16).
Regarding Claim 17:
The claim recites analogous limitations to claim 6 above, and is therefore rejected on the same premise. 

Response to Arguments
Applicant's arguments filed January 6th, 2021 have been fully considered but they are not persuasive. 
The applicant’s representative argues the prior art of Brooks fails to disclose the limitation “a set of heterogeneous input sensors configured to generate sensed data related to humans and robots operating within the environment” and that the robot safety system of Brooks is integrated into a single robot and configured to exclusively control operation of that robot. However, nowhere in the prior art of Brooks is the use of a single robot explicitly disclosed. Furthermore, the claims, as pending, do not state the heterogeneous input sensor must be separate from the robot in order to provide data related to humans and robots operating in the environment. Therefore, at any time in which two of the robots from the prior art of Brooks operate in the same environment. Furthermore in Para. [0023] of Brooks, the robot can monitor itself, which is a sensor for monitoring the robots. Brooks also discloses monitoring the area around the robot, which would be a sensor for generating the sensed data related to the robots. Therefore, the limitation would be disclosed by the prior art.
The applicant’s representative argues the prior art of Brooks’ safety system is actually activated in response to determining that that a human is within a detection zone, which is an actual activation of Brooks’ robot safety system, which is completely different from Applicant’s claimed invention that is meant to determine whether an activation of a safety system of a robot will activate. Furthermore, the applicant’s representative argues the Applicant’s claimed invention operates as a preventative system that seeks to avoid any individual safety system from being activated in the first place. However, nowhere in the pending claims does the limitation of “a preventative system that seeks to avoid any individual safety system from being activated in the first place”. This statement of the preventative system avoiding any individual safety system appears to be contrary to the claimed method safely operating robots with the invented system. Furthermore, Brooks discloses the sensors identifies humans .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087.  The examiner can normally be reached on 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664